In a consolidated action to recover damages for medical malpractice, etc., the defendants Stephen Serlin, Adirondack Obstetrics and Gynecology, P. C., and Martha B. Philion appeal, and the defendants David B. Kelly, Brian T. Rice, and Adirondack Radiology Associates, P. C., separately appeal, from so much of an order of the Supreme Court, Kings County (Clemente, J.), entered October 25, 1990, as denied their respective motions for a change of venue from Kings County to Warren County.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable by the appellants appearing separately and filing separate briefs.
The Supreme Court did not improvidently exercise its discretion in denying the defendants’ motions to change venue from Kings County to Warren County (see, D’Argenio v Monroe Radiological Assocs., 124 AD2d 541). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.